Title: From Thomas Jefferson to Burrill Carnes, 22 September 1787
From: Jefferson, Thomas
To: Carnes, Burrill



Sir
Paris Sep. 22. 1787.

I am honored by your favor of the 17th. instant. A war between France and England does not necessarily engage America in it; and I think she will be disposed rather to avail herself of the advantages of a neutral power. By the former usage of nations the goods of a friend were safe tho taken in an enemy bottom, and those of an enemy were lawful prize tho found in a free bottom. But in our treaties with France &c. we have established the simpler rule that a free bottom makes free goods, and an enemy bottom enemy goods. The same rule has been adopted by the treaty of armed neutrality between Russia, Sweden, Denmark, Holland and Portugal, and assented to by France and Spain. Contraband goods however are always excepted, so that they may still be seized, but  the same powers have established that naval stores are not contraband: and this may be considered now as the law of nations. Tho’ England acquiesced under this during the late war, rather than draw on herself the neutral powers, yet she never acceded to the new principle, and her obstinacy on this point is what has prevented the late renewal of her treaty with Russia. On the commencement of a new war this principle will probably be insisted on by the neutral powers, whom we may suppose to be Sweden, Denmark, Portugal, America, and perhaps Spain. Quaere if England will again acquiesce. Supposing these details might be useful to you, I have taken the liberty of giving them, and of assuring you of the esteem with which I am, Sir, your very humble servant,

Th: Jefferson

